Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 1 of 33 Page ID
                                 #:1284




                  EXHIBIT B
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 2 of 33 Page ID
                                 #:1285



  1   BONNETT FAIRBOURN
        FRIEDMAN & BALINT, PC
  2   Andrew S. Friedman (Pro Hac Vice)
      afriedman@bffb.com
  3   Francis J. Balint, Jr. (Pro Hac Vice)
      fbalint@bffb.com
  4   2325 E. Camelback Road, Suite 300
      Phoenix, AZ 85016
  5   Tel: (602) 274-1100
  6   Fax: (602) 274-1199

  7   CONSUMER WATCHDOG                       THE MOSKOWITZ LAW FIRM
      Harvey Rosenfield (SBN: 123082)         Adam M. Moskowitz (Pro Hac Vice)
  8   harvey@consumerwatchdog.org             adam@moskowitz-law.com
      Jerry Flanagan (SBN: 271272)            Howard Bushman (Pro Hac Vice)
  9   jerry@consumerwatchdog.org              howard@moskowitz-law.com
      6330 San Vicente Blvd., Suite 250       2 Alhambra Plaza, Suite 601
 10   Los Angeles, CA 90048                   Coral Gables, FL 33134
      Tel: (310) 392-0522                     Tel: (305) 479-5508
 11   Fax: (310) 392-8874                     Fax: (786) 298-5737
 12   [Additional Counsel on Signature Page]
 13   Attorneys for Plaintiffs

 14                      UNITED STATES DISTRICT COURT
 15                     CENTRAL DISTRICT OF CALIFORNIA
 16   GAIL THOMPSON, individually and on
      behalf of themselves and all others          Case No. 2:18-cv-05422-CAS-GJSx
 17   similarly situated,
 18                                                 DECLARATION OF LARRY N.
                  Plaintiffs,                       STERN IN SUPPORT OF
 19                                                 MOTION FOR CLASS
            vs.                                     CERTIFICATION
 20
      TRANSAMERICA LIFE INSURANCE                   Hon. Christina A. Snyder
 21   COMPANY,
 22                                                 Hearing Date: November 25, 2019
                  Defendant.                        Time: 10:00 am
 23                                                 Court: Courtroom 8D

 24                                                 Complaint filed: June 18, 2018
 25
 26      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                            UNDER SEAL
 27
 28
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 3 of 33 Page ID
                                 #:1286



   1         I, Larry N. Stern, FSA, MAAA, declare as follows:
   2         QUALIFICATIONS
   3                I am President of Canterbury Consulting, LLC, an actuarial consulting
   4 firm and licensed reinsurance intermediary in Charlotte, North Carolina. I am a
   5 Fellow of the Society of Actuaries and a Member of the American Academy of
   6 Actuaries. I meet the Qualification Standards of the American Academy of
   7 Actuaries to render the actuarial opinions contained herein. A copy of my
   8 curriculum vitae summarizing my background and experiences is attached to this
   9 report as Exhibit A.
  10                I have held numerous actuarial positions over the course of my career.
  11 For twenty years, I worked at three separate direct writing insurance companies,
  12 last serving for eight years as a Senior Vice President and Chief Actuary. I worked
  13 for nine years at a global management and actuarial consulting firm serving as a
  14 Principal and Consultant and as the firm’s practice leader for product development
  15 of life insurance and annuity products. For two years I worked at an international
  16 reinsurance company serving as Executive Vice President and Group Head,
  17 Financial Solutions. And for the last seventeen years I have served as President of
  18 Canterbury Consulting, LLC.
  19                I am familiar with universal life insurance products including the type
  20 of products at issue in this litigation. As a practicing actuary, I have designed,
  21 developed, and priced many universal life products for life insurance companies at
  22 which I was employed and for life insurance companies for which I was a
  23 consultant.
  24         SUMMARY OF OPINIONS
  25                I have been engaged by counsel for Plaintiffs on behalf of the named
  26 Plaintiffs and all similarly situated TLIC policyholders to address and express
  27 opinions on the common nature of the actuarial issues raised by the claims Plaintiffs
  28 seek to certify in their motion for class certification in this case. I have reviewed the

                                                 1
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 4 of 33 Page ID
                                 #:1287



   1 First Amended Class Action Complaint (the “Complaint”) filed in this action on
   2 May 8, 2019.
   3               According to the Complaint, Transamerica Life Insurance Company
   4 (“TLIC”) increased the Monthly Deduction Rates (“MDRs”) on a group of
   5 universal life (“UL”) policies known as the TransUltra 115 policies (“TransUltra
   6 Policies”), effective October 1, 2017 (“TransUltra MDR Increase”).
   7               According to the Complaint, TLIC increased the MDRs on another
   8 group of UL policies known as the TransSurvivor 115 policies (“TransSurvivor
   9 Policies”), effective June 1, 2018 (“TransSurvivor MDR Increase”).
  10               I have reviewed and analyzed extensive information and documents
  11 produced by TLIC through discovery in this action concerning the TransUltra MDR
  12 Increases and TransSurvivor MDR Increases (collectively the “MDR Increases”).
  13               I understand Plaintiffs seek certification of the breach of contract
  14 claims on behalf of nationwide classes encompassing the owners of the TransUltra
  15 Policies and TransSurvivor Policies for which the applicable MDRs were increased
  16 as a result of the MDR Increases (collectively the “Class Policies”).
  17               Based on my analysis of the information and documents I have
  18 considered, I have concluded:
  19                  the Class Policies and their owners are objectively identifiable from
  20                  TLIC’s business records;
  21                  the Class Policies share the same contract provisions governing the
  22                  determination of MDRs;

  23                  the MDR Increases for the Class Policies were developed using the
                      same general methodology;
  24
  25                  the MDR Increases had a common impact on all Class Policies in
                      that the increases raised the MDR rates applicable to all Class
  26                  Policies;
  27                  the same factual determinations will establish for all Class Policies
  28                  whether the MDR Increases comply with the contract provisions

                                               2
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 5 of 33 Page ID
                                 #:1288



   1                   governing the determination of MDRs, including whether the
                       increases improperly seek to recoup past losses or were otherwise
   2                   impermissible; and
   3                   the same factual determinations will establish for all Class Policies
   4                   whether the MDR Increases were based on improper, biased or
                       unwarranted assumptions about TLIC’s expectations as to future
   5                   cost factors applicable to the Class Policies, both (a) at the time the
   6                   Policies were priced, and (b) at the time of the MDR Increases.
   7
                    I do not in this declaration address the merits of Plaintiffs’ claims. I
   8
       will do so, if asked, through future expert disclosures and reports which I understand
   9
       will be submitted after the Court has ruled on Plaintiffs’ motion for class
  10
       certification. Also, as I am not an attorney, I do not render in this declaration any
  11
       opinions concerning the legal issues raised in the Complaint. I understand the Court
  12
       will decide all issues of law relating to Plaintiffs’ claims and any defenses asserted
  13
       by TLIC.
  14
                    My opinions are based on the documents and data described or
  15
       otherwise referenced in this declaration. I reserve the right to supplement these
  16
       opinions and analysis as discovery progresses.
  17
             SUMMARY OF THE PERTINENT CLASS POLICY PROVISIONS
  18                The TransUltra Policies
  19                The TransUltra Policy is a flexible-premium universal life policy
  20 issued by TLIC between 1997 and 2001.1
  21             At the beginning of each policy month, Transamerica withdraws an
  22 amount (“Monthly Deduction” or “MD”) from the TransUltra Policy’s
  23 Accumulation Value. The MD is equal to (a) the application of a monthly deduction
  24 rate (“MDR”) to the difference between the death benefit and the Accumulation
  25 Value at the beginning of the year (“Net Amount at Risk” or “NAR”), plus (b) the
  26
  27
      TLIC17_153 at 159; TLIC17_169255, worksheet “MIN91216.V.POLC.” A more
       1

  28 detailed description of the Class Policies is provided in the attached Appendix A.

                                                 3
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 6 of 33 Page ID
                                 #:1289



   1 MD for any policy riders, plus (c) a policy fee.2
   2               Because MDR rates are one of several non-guaranteed elements
   3 (“NGE”) of UL products, TLIC has discretion to adjust rates provided it does so in
   4 compliance with the provisions of the policy contract forms, TLIC’s established
   5 NGE determination procedures, applicable law, and other actuarial constraints
   6 described below.
   7               The MDR is the most expensive component of the MD charge. The
   8 size of the MDR is important to the Policyholders for at least two reasons: (a) the
   9 MD charge is typically the highest expense a Policyholder pays on an ongoing basis;
  10 and (b) the MD charge is deducted from the Accumulation Value (i.e., the savings
  11 component) of the Policy, so the Policyholder forfeits the entire MD charge to
  12 Transamerica. Even small changes in the MDR produce a dramatic increase,
  13 particularly at older attained ages, in the dollar amount of the MD charged by TLIC.
  14 And consequently, the higher the MDR rate, the greater the amount of the premiums
  15 required to maintain the positive Accumulation Value necessary to avoid a lapse of
  16 the Policy, subject to the terms of an Endorsement to Modify Grace Period (“the
  17 No-Lapse Endorsement”).
  18               At the time the Policy is issued, TransUltra Policyholders selecting the
  19 level death benefit option are eligible for the No-Lapse Endorsement,3 which
  20 provides a contractually guaranteed death benefit for the earlier of 50 policy years
  21 or until the policy anniversary nearest age 100 (“the No-Lapse Select Period”),4
  22 without regard to fluctuating interest rates or MDR increases provided the
  23 Policyholder meets the cumulative premium requirements.5
  24
  25   2
       Id.
  26 TLIC17_128 at 136.
       3
     4
  27   This period was set at 40 years or age nearest 95 in the 1998 version of the
     TransUltra Policy. TLIC17_62 at 75.
  28 5 TLIC17_128 at 139.

                                               4
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 7 of 33 Page ID
                                 #:1290



   1              Because of the No-Lapse Endorsement, the TransUltra Policy is
   2 considered a “secondary guarantee product.” Around the time this product was
   3 launched, TLIC noted that the secondary guarantee feature is “very appealing” to
   4 the mature market.6
   5                     2.    The TransSurvivor Policies
   6              The TransSurvivor Policy is a flexible premium universal life policy
                                                   7
   7 issued by TLIC between December 1996 and 2001. The TransSurvivor product is
   8 a “second-to-die policy,” meaning the death benefit is paid upon the death of the
                           8
   9 second insured to die. Like the TransUltra product, the TransSurvivor product is a
  10 “secondary guarantee product.” TLIC revamped the TransSurvivor product in 1997
  11 to include the No-Lapse Endorsement.9
  12              For purposes of determining the MDRs, each joint insured is classified
  13 separately by age, sex, risk classification and face amount.10 The mortality
  14 assumptions for both insureds are blended together to create a unique MDR for the
  15 Policy.11 Once the MDR is calculated, the MDs are determined in the same manner
  16 as described for the TransUltra Policy.12
  17              3.     The Challenged MDR Increases
                         a. The TransUltra MDR Increase
  18
                  The TransUltra MDR Increase, which was effective October 1, 2017,
  19
       raised the MDRs for impacted TransUltra Policies by 58%.13 The TransUltra MDR
  20
       Increases were developed                                      .14 The modeling
  21
  22   6
         TLIC17_62 at 74.
  23   7
         TLIC18_132963, worksheet “MIN91216.P.POLC”.
  24   8
         TLIC18_24 at 29.
       9
  25     TLIC18_73 at 73.
       10
          TLIC18_24 at 36.
  26   11
          Id.
       12
  27      Id.
       13
          TLIC_Jurisdictional_588 at 589.
  28   14
          TLIC_Jurisdictional_588 at 589.

                                              5
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 8 of 33 Page ID
                                 #:1291



   1 associated with the TransUltra MDR Increase was performed
   2                                                . The TransUltra MDR Increase
   3 purportedly
   4
   5                          .”15
   6                     b. The TransSurvivor MDR Increase
   7               Effective June 1, 2018, TLIC implemented an MDR increase on all
   8 impacted TransSurvivor Policies.16
   9               The MDRs for the 1997 version of the TransSurvivor Policy were
  10 increased by 47%.17
  11               For the 1998 and 1999 versions of the TransSurvivor Policy, TLIC
  12 imposed a laddered MDR increase of 39% compounded annually for three
  13 consecutive years.18 Cumulatively, the TransSurvivor MDR Increase raised the
                                                                                 19
  14 MDRs on the 1998 and 1999 TransSurvivor
  15               The TransSurvivor MDR Increases
  16                          .20 The purported goal of the TransSurvivor MDR Increase
  17 was to develop an MDR Increase that “
                                                                    21
  18                                                           .”        The modeling was
  19 performed by TLIC                                                     .22
  20            Plaintiffs’ Breach of Contract Claims
  21               Plaintiffs allege the MDR Increases breached the terms of the Class
  22
       15
  23      Id.
       16
  24      TLIC_Jurisdictional_620 at 621.
       17
          Id.
  25   18
          Id.
       19
  26      TLIC_Jurisdictional_620 at 624; TLIC18_171 at 171.
       20
          TLIC_Jurisdictional_620 at 624.
  27   21
          Id. at 621.
  28   22
          Id.

                                             6
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 9 of 33 Page ID
                                 #:1292



   1 Policies. I understand Plaintiffs assert, among other things, the MDR Increases were
   2 contractually impermissible because:
   3                   the MDR Increases are based on impermissible considerations not
   4                   included in the cost factors for MDR adjustments set forth in the
                       Class Policies;
   5
   6                   the MDR Increases are premised on improper, biased or
                       unwarranted assumptions concerning TLIC’s future costs, assets
   7                   and reserves associated with the Class Policies;
   8                   the MDR Increases operate to recover past losses in violation of the
   9                   terms of the Class Policies; and
  10                   the MDR increases were designed and implemented by TLIC to
  11                   avoid its own contractual obligations to pay guaranteed interest
                       under the Class Policies and to provide no-lapse coverage under the
  12                   No-Lapse Endorsement.
  13
                    I understand Plaintiffs seek a judgment determining the MDR
  14
       Increases are invalid and awarding restitution equal to the difference between the
  15
       MD charges imposed after the MDR Increases and the MD charges that would have
  16
       been imposed but for the MDR Increases.
  17
                  Class Demographics
  18
                    TLIC has produced electronic policy-level data from its business
  19
       records reflecting among other things the designated state where each Class Policy
  20
       was issued.23 The Class Policy data contain an indicator as to whether each
  21
       individual policy was active as of the effective dates of the MDR Increases.24 Using
  22
       this information, I derived the chart in Paragraph 28 to include those Policies (1)
  23
       active as the beginning implementation dates for the MDR Increases, and (2)
  24
  25
  26
       23
  27     See TLIC17_169255, worksheet “MIN91216.V.POLC”; TLIC18_132963,
     worksheet “MIN91216.P.POLC”.
  28 24 Id.

                                                7
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 10 of 33 Page ID
                                  #:1293
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 11 of 33 Page ID
                                  #:1294



    1 MDR Increases. The Class Policies were maintained on TLIC’s Lifepro system.27
    2               TLIC accessed the Lifepro system to generate letters to agents and
    3 Policyholders notifying them of the MDR Increases.28 Based on my experience and
    4 understanding of how insurance companies maintain and administer insurance
    5 policies and my understanding of TLIC’s administration systems, I conclude
    6 TLIC’s business records contain reliable information identifying the owners of the
    7 Class Policies as well as generally reliable mailing addresses for the class members
    8 as of the date of the MDR Increases. Accordingly, the owners of the Class Policies
    9 in-force when the MDR Increases were implemented can be objectively and reliably
   10 determined from TLIC’s normal business records.
   11             The Class Policies Contain the Same Pertinent Contract
                  Provisions
   12
                  I have reviewed sample TransUltra Policy and TransSurvivor Policy
   13
      forms. The Class Policies are standardized contracts containing the following
   14
      uniform contract provisions:
   15
   16                Any change in the monthly deduction rates will be prospective and
                     will be subject to our expectations as to future cost factors. Such
   17                cost factors may include but are not limited to mortality; expenses;
   18                interest; persistency; and any applicable federal, state and local
                     taxes (“the Cost Factor Provision”);29 and
   19
   20                We do not distribute past surplus or recover past losses by changing
   21
   22
   23   27
           TLIC17_225 at 225 (Implementation memo for TransUltra 115 indicating the
   24   policies would be administered on LifePro system); TLIC18_59 at 59
   25   (Implementation memo for TransSurvivor 115 indicating the policies would be
        administered on LifePro system).
   26   28
           TLIC18_163.
        29
   27      Deposition of John Mahoney dated June 26, 2019 (“Mahoney Dep. II”) at 241:4-
        24; id. at 243:21-244:8; Mahoney Dep. II., Ex. 15 at 16 (TransUltra Policy); Ex. 16
   28   at 13 (TransSurvivor Policy).

                                                9
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 12 of 33 Page ID
                                  #:1295



    1                   the monthly deduction rates. (“the Non-Recoupment Provision”).30
    2
                     The contract language prohibiting recoupment of past losses has a
    3
        well-established and generally accepted technical meaning within the actuarial
    4
        profession.31 Several states have, from time to time, adopted regulatory prohibitions
    5
        against recouping past losses.32 This prohibition against MDR rate increases
    6
        operating to recoup past losses, which applies to all of the Class Policies, is
    7
      described in more detail below in Section H.3 of my declaration.
    8
                   The MDR Increases Were Developed Using a Common
    9              Methodology
   10                TLIC applied a common methodology to determine the TransUltra and
   11 TransSurvivor MDR Increases (the “MDR Increase Methodology”) following the
   12 same steps to derive the final MDR Increases. Importantly,
   13                                                                                       f
   14
                             33
   15
   16                The MDR Increases were calculated using computer models (the
   17 “MDR Increase Model(s)”) for the TransUltra Policies and TransSurvivor Policies,
   18 specifically designed
   19
   20
   21
   22
        30
         Mahoney Dep. II at 241:25-242:14; 244:9-20; Mahoney Dep. II., Ex. 15 at 23
   23 (TransUltra Policy); Ex. 16 at 24 (TransSurvivor Policy).
   24 31 See generally, E. Paul Barnhart, Adjustment of Premiums Under Guaranteed
      Renewable Policies, 12 Transactions of Society of Actuaries, No. 34, 472 (1960);
   25
      Non-Participating Life Products with Non-Guaranteed Premiums, 6 Record of
   26 Society of Actuaries, Vol. 6, 669, 672 (1980).
      32
   27    See 11 NYCRR, § 48.2 (b)(6) (New York); WAC 284-84-100 (Washington);
      N.J.A.C. 11:4-47 (h) (New Jersey).
   28 33 Mahoney Dep. II at 244:21-245:21; 246:13-25; 247:22-248:9; 250:19-251:13.

                                                 10
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 13 of 33 Page ID
                                  #:1296



    1
    2
    3                                             .
    4              The following is a summary of each step of the MDR Increase
    5 Methodology used by TLIC to calculate the MDR Increases:34
    6        Step 1:
    7
    8
    9                                  ;35
   10        Step 2:
   11
   12
   13                                                                            ;36
   14        Step 3:                                                               f
   15                                                                              f
   16
   17                                                                 ;37
   18        Step 4:
   19
   20                         ;38
   21        Step 5:
   22
   23
        34
   24        For general descriptions of the MDR Increase Methodology, see
        TLIC_Jurisdictional_588 at 590; TLIC_Jurisdictional_620 at 622.
   25   35
           Mahoney Dep. II at 263:9-269:19; 271:1-4; 276:24-277:22;
   26   TLIC_Jurisdictional_588 at 590; TLIC_Jurisdictional_620 at 622.
        36
           Mahoney Dep. II at 271:5-10; 272:7-11; 276:24-277:22.
   27   37
           Id. at 273:20-274:6; 275:18-276:5; 276:24-277:22.
   28   38
           Id. at 276:6-10; 276:24-277:22.

                                             11
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 14 of 33 Page ID
                                  #:1297



    1
    2
    3                                                                        ;39 and
    4         Step 6:
    5                                                                  .40
    6               Because TLIC’s MDR Increase Methodology uses common
    7 assumptions for the TransUltra Policies and for the TransSurvivor Policies
    8
    9
   10
   11
   12
   13
   14                          .41
   15               Accordingly, as an actuarial matter, proof of the named Plaintiffs’
   16 claims will establish the same claims on behalf of all other similarly-situated owners
   17 of the corresponding Class Policies because the MDR Increase Methodology itself
   18 groups the Class Policies by product and applies a common set of assumptions to
   19 derive the applicable MDR Increases.
   20              The MDR Increases Impacted All Class Policies in a Common
                   Fashion
   21
                   As noted above, I understand the proposed class definitions include
   22
      only the owners of those TransUltra Policies and TransSurvivor Policies subjected
   23
      to the MDR Increases.
   24
                   The methodology adopted by TLIC to derive the TransUltra MDR
   25
   26
        39
         Id. at 276:16-23; 276:24-277:22.
   27   40
         Id. at 276:24-277:22.
   28 41 Id. at 291:24-293:3.

                                                12
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 15 of 33 Page ID
                                  #:1298



    1 Increase resulted in a single MDR percentage adjustment applicable to the owner
    2 of each impacted TransUltra Policy, which did not vary by underwriting class,
    3 gender, issue or attained age, or face amount.42
    4                  Because TLIC used the same methodology to determine the
    5 TransSurvivor MDR Increase, the model derived a single MDR percentage
    6 adjustment applicable to all of the 1997 TransSurvivor Policies and a single set of
    7 MDR percentage adjustments applicable to all of the 1998 and 1999 TransSurvivor
    8 Policies, which again did not vary by underwriting class, issue or attained age,
    9 gender or face amount.43
   10                  Thus, the MDR Increases operated in the same fashion and had a
   11 shared impact on all Class Policies. The MDR Increases raised the MDRs applicable
   12 to all Class Policies without regard to the individual circumstances of any Class
   13 Members. The MDR Increases imposed uniform percentage increases on the MDR
   14 schedules applicable to all Class Policies that did not vary by age, gender,
   15 underwriting class, face amount or any other individualized characteristics or
   16 circumstances of any Class Policies. Furthermore, the MDR Increases increased
   17 the rate by which all Class Policies’ Accumulation Values decrease and/or reduced
   18 the growth rate of the Accumulation Values, including those Class Policies with
   19 secondary guarantee provisions.
   20              The Class Claims Will be Proven or Disproven through Common
                   Evidence
   21
                   I am informed Plaintiffs allege, among other things, the MDR
   22
      Increases: (a) are based on certain impermissible considerations not permitted by
   23
      the uniform Cost Factor Provision of the Class Policies; (b) are premised on
   24
      improper assumptions concerning TLIC’s expected future experience with respect
   25
      to certain of the cost factors permitted by the Cost Factor Provision; and (c)
   26
   27   42
             Id. at 246:13-25; 247:22-248:9; 280:18-25; 290:1-13.
   28   43
             Id. at 250:19-251:13; 290:1-13.

                                                 13
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 16 of 33 Page ID
                                  #:1299



    1 improperly seek to recover past losses in violation of the uniform Non-Recoupment
    2 Provision of the Class Policies.
    3                Because these claims challenge the propriety of the MDR Increase
    4 Methodology itself and the assumptions used in the MDR Increase Model, TLIC’s
    5 liability will be determined for all Class Policies through actuarial analysis based
    6 on data and facts applicable to all TransUltra Policies or all TransSurvivor Policies.
    7 Common evidence will establish whether the MDR Increase Model used
    8 contractually impermissible and actuarially unwarranted assumptions to develop
    9 the priced-for profits and future expected profits for the Class Policies.
   10                      Impermissible Factors Unrelated to Costs of Insurance
   11               Plaintiffs assert the MDR Increases are not based solely on TLIC’s
   12 expectations as to future “cost factors” as required by the Cost Factor Provision of
   13 the Class Policies because the MDR Increase Models include assumption inputs for
   14 items not constituting costs to TLIC. Such impermissible factors would include, for
   15 example, MDR Increase Model input
   16
   17
   18
   19
   20
   21                           From an actuarial perspective, items (a) – (c) constitute
   22 “revenue” or “profit” items rather than “cost factors” and item (d) is not properly
   23 considered as an “expense” or “cost” under the Cost Factor Provision.
   24               In addition, various TLIC documents indicate
   25
   26
   27
   28                                                    .

                                                14
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 17 of 33 Page ID
                                  #:1300



    1                 For example, in 2015 as part of its “Model Validation” TLIC observed
    2
    3
    4                                                         .”44
    5
    6
                                                      45
    7
    8
    9
   10
   11
   12
   13
   14                                                                .
   15
   16                                                                              . If the
   17 Court or jury determines any of these assumptions do not qualify for consideration
   18 or inclusion in the MDR redetermination calculus as a permissible “cost factor”
   19 under the Cost Factor Provision then the MDR Increases would be overstated and
   20 invalid for all Class Members owning impacted TransUltra Policies or
   21 TransSurvivor Policies.
   22
   23
   24
   25
   26
   27
        44
             TA_0822006 at 2008.
   28   45
             Id.

                                                15
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 18 of 33 Page ID
                                  #:1301
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 19 of 33 Page ID
                                  #:1302
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 20 of 33 Page ID
                                  #:1303



    1
    2                                                      .48
    3               Because the MDR Increases operated to make the Class Policies
    4 profitable on a going forward basis,
    5
    6
    7                                       .
    8                      Recoupment of Past Losses
    9               As noted above, the Non-Recoupment Provision contained in all the
   10 Class Policies expressly prohibits TLIC from increasing MDRs to recover past
   11 losses. This prohibition, which is commonplace in universal life policies of the same
   12 vintage as the TLIC Policies, is well understood by actuaries, as it has been
   13 referenced in Actuarial Standards of Practice promulgated by the Actuarial
   14 Standards Board (“ASB”).49
   15               Whether the MDR Increases operate to recover past losses is an issue
   16 to be determined for all Class Policies through actuarial analysis based on data and
   17 facts applicable to all TransUltra Policies or all TransSurvivor Policies. The
   18 following paragraphs provide examples showing how that determination –
   19
   20                                                                            – will be
   21 based on common evidence applicable to all such policies.
   22               An insurance company impermissibly recovers past losses if it
   23
        48
          TA_0827489 at 499.
   24   49
           ASOP 2 instructs the actuary to consider applicable policy provisions, the
   25   company’s formal policy on the determination of non-guaranteed charges, and
        applicable law in formulating recommendations relating to potential increases in
   26   cost of insurance charges like the MDRs. ASOP 2, §3.1 (“The actuary should
   27   consider relevant policy provisions and applicable law.”) and §3.2 (“The actuary
        should recommend nonguaranteed charges…that are consistent with the insurer’s
   28   determination policy.”).

                                                18
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 21 of 33 Page ID
                                  #:1304



    1 increases cost of insurance charges or other nonguaranteed elements of UL policies
    2 to produce more favorable future profits than those reasonably assumed at pricing
    3 for the policies in force at the time of the cost of insurance increase. This requires
    4 (a) cost of insurance rate adjustments must be based on all relevant experience
    5 factors permitted by the applicable policy form and (b) the insurer cannot increase
    6 cost of insurance rates to produce profits higher than the priced-for profit levels
    7 projected using appropriate pricing assumptions.
    8               The MDR Increase Methodology
    9
   10
   11
   12                                                            .50
   13               TLIC’s documents and the testimony of TLIC Actuary Mahoney make
   14 clear
   15
   16
   17                                 .51 TLIC should not have relied
   18
   19
   20
   21
        50
         In addition, it is noteworthy different actuarial models will typically generate
   22 different results even if the same basic assumptions are incorporated in each of the
   23 models.
                                                                                 . See e.g.
   24 TLIC17_180952 at 956 and 959.
      51
   25    Documents produced by TLIC indicate the MDR Increase Model for the
      TransUltra Policies actually
   26
   27
                                                                       TLIC17_396,
   28 “QE_2016Q3_TUL9899_Comb” worksheet.

                                                19
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 22 of 33 Page ID
                                  #:1305



    1                                                .52
    2               When TLIC priced the Class Policies,
    3
    4
    5
    6
    7
    8
    9
   10
   11                         .
   12               The Class Policies as a group
   13                                                                                     f
   14
   15
   16
   17                                                                                     .
   18 Because independent producers and investors compare products to identify the
   19 lowest cost policies, actual sales tend to be skewed towards pricing cells exhibiting
   20 lower profits.
   21               Consequently, to the extent the future profits for the Class Policies
   22 projected in the MDR Increase Model based on
   23
   24
   25
   26  Corporate representative Mahoney testified TLIC did model the current in force
        52


   27 policies against the pricing assumptions but did not use this modeling when
      determining the MDR Increases. Mahoney Dep. II at 279:18-280:3.
   28

                                                20
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 23 of 33 Page ID
                                  #:1306



    1
    2
    3
    4
                      53
    5
    6                In addition, if improper inputs or assumptions are used in the
    7 applicable MDR Increase Model resulting in pricing profitability higher than the
    8 priced for profitability for the in-force policies using appropriate pricing
    9 assumptions, then all other things being equal the model will yield impermissibly
   10 high MDR Increases improperly recouping past losses. Examples of biased pricing
   11 assumptions overstating the priced-for projected profits for the Class Policies would
   12 include: (a) understated mortality or use of a mortality table with a flat late duration
   13 slope; (b) failure to account for the anticipated adverse mortality associated with
   14 term conversion or table-shaved policies; (c) understated reinsurance premiums
   15 failing to account for point-in-scale adjustments for conversion policies under the
   16 applicable treaties and (d) premium payment patterns assuming an unreasonably
   17 high distribution of single pay or level-premium payment patterns or failing to
   18 account for minimum funding premium payments by investors or other policy
   19 owners.
   20                Likewise, if improper assumptions are used in the applicable MDR
   21
        53
   22    The MDR Increase Methodology is further flawed because it determines the
        MDR Increases
   23
   24
   25             This means, for example, the MDR Increase Methodology could result
   26 in MDR Increases even where there has been no change in the cost factors assumed
      at pricing for the Class Policies and TLIC’s actual experience with respect to those
   27 same cost factors.
   28

                                                 21
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 24 of 33 Page ID
                                  #:1307
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 25 of 33 Page ID
                                  #:1308


                                    APPENDIX A
    1
             Summary of TransUltra Policy and TransSurvivor Policy Features
    2
    3         THE TRANSULTRA 115 POLICIES
    4               Premiums
    5               The TransUtra Policy is a flexible-premium universal life policy issued
                                         1
    6 by TLIC between 1997 and 2001. There is a minimum required annual premium
    7 (“RAP”) for the first 10 years and for issues ages 45-80, and for the first five years
                     2                                                     3
    8 for ages 81-89. Premiums are deposited into an accumulation account. As long
    9 as a policyholder satisfies his or her RAP commitment, the TransUltra offers the
   10 policyholder the option to adjust both the amount and frequency of their premium
   11 payments so long as the cumulative premium payments do not exceed limits defined
                                   4
   12 in the Internal Revenue Code.
   13               The accumulation account is credited with interest at a discretionary

   14 rate, but TLIC is obligated to credit not less than the minimum guaranteed rate
                                                    5
   15 (4.0%) specified in the operative policy form. When a policyholder pays the RAP
   16 in full on or before each year-end anniversary during the RAP period, TLIC will
   17 add to the accumulation value a Premium Qualification Credit, equal to 2% of the
                  6
   18 RAP amount.
   19           Death Benefit

   20               The TransUltra Policy has three death benefit options:7

   21            • Option 1 – Level death benefit is “equal to the face amount less any

   22               outstanding loans”;

   23
   24   1
          TLIC17_153 at 159; TLIC17_169255, worksheet “MIN91216.V.POLC”.
        2
   25      TLIC17_153 at 162; TLIC17_128 at 137.
        3
           Mahoney Dep. II., Ex. 15 at 5, 14-15 (TransUltra Policy).
   26   4
          TLIC17_128 at 138-139.
        5
   27      TLIC17_128 at 141.
        6
           TLIC17_153 at 162; TLIC17_128 at 137
   28   7
           TLIC17_128 at 135.

                                                 1
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 26 of 33 Page ID
                                  #:1309



    1            • Option 2 - Plus death benefit is “equal to the face amount plus the
    2               accumulation value less any outstanding loans”; and
    3            • Option 3 – Plus Premium death benefit is “equal to the face amount
    4               plus all gross premiums paid as of the date of death less any premium
    5               refunds, withdrawals, partial surrenders, and outstanding loans.”
    6               Endorsements and Riders
    7               (1)    No Lapse Endorsement
    8               At the time the policy is issued, TransUltra policyholders selecting the
    9 level death benefit option are eligible for the Assured Coverage Endorsement
   10 otherwise known as the Endorsement to Modify Grace Period (“the No-Lapse
                    8
   11 Endorsement”). The No-Lapse Endorsement provides a contractually guaranteed
   12 death benefit the No-Lapse Select Period, without regard to fluctuating interest rates
   13 or MDR increases provided the policyholder meets the cumulative premium
                   9
   14 requirements.
   15               In order to maintain the No-Lapse Endorsement, policyholders must
   16 pay a cumulative monthly No-Lapse premium for the No-Lapse Select Period. A
   17 policyholder will be disqualified from coverage under the No-Lapse Endorsement
   18 if the net deposits do not meet the cumulative monthly No-Lapse premium.10 Under
   19 these circumstances, a policy whose accumulation value is insufficient to cover the
   20 monthly deductions and other administrative charges will enter the grace period and
   21 ultimately lapse unless sufficient additional premiums are paid.11 As long as the
   22 policy is still in the No-Lapse Select Period and no policy loan has been taken,12 a
   23 policyholder who lost coverage under the No-Lapse Endorsement due to non-
   24
        8
        TLIC17_128 at 139.
   25 9
        TLIC17_128 at 139.
   26 10 Id.
      11
   27    Id.
      12
         The Class Policies allow the owner to obtain a policy loan secured by the policy
   28 value and bearing interest at a rate specified in the policy. TLIC17_128 at 143-144.

                                                 2
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 27 of 33 Page ID
                                  #:1310



    1 payment of the required No-Lapse premiums may reinstate this coverage by paying
    2 additional premium sufficient to meet the cumulative monthly No-Lapse
    3 premium.13
    4               (2)    Full Death Benefit Rider
    5               After the policy anniversary nearest age 100, the death benefit equals
    6 the accumulation value times the death benefit factor. To secure the continuation
    7 of the death benefit after the policy anniversary nearest age 100 until the policy
    8 anniversary nearest age 115, a policyholder may purchase the Full Death Benefit
    9 Rider (“FDBR”). 14 The cost of the FDBR is $3.50 per thousand dollars of NAR.15
   10         THE TRANSSURVIVOR 115 POLICIES
   11               The TransSurvivor product is a second-to-die policy, meaning the
   12 death benefit is paid upon the death of the second insured to die.16 Like the
   13 TransUltra product, the TransSurvivor product is a secondary guarantee universal
   14 life product. TLIC revamped the TransSurvivor product in 1997 to include the No-
   15 Lapse Endorsement. 17 TLIC priced the TransSurvivor Policies based on exact ages
   16 rather than using to a joint equal age.18 TLIC noted the
   17
                    19
   18                     TLIC revised the TransSurvivor product in 1998 primarily to
   19 incorporate four premium bands ($100,000, $250,000, $1,000,000 and
   20 $3,000,000+) with the hope that this would encourage higher face amount sales.20
   21
   22   13
           Id.
   23   14
           TLIC17_128 at 135.
        15
   24      Id. at 140.
        16
           TLIC18_24 at 29.
   25   17
           TLIC18_73 at 73.
        18
   26      TLIC18_135282 at 282.
        19
   27      Id. at 287.
        20
           TLIC18_59 at 60. TSSL 115 was modified in 1999 to add a fifth premium band.
   28   TLIC_5508.

                                               3
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 28 of 33 Page ID
                                  #:1311



    1 The TransSurvivor was again modified in 1999 to add a $5,000,000 premium face
    2 band.21
    3               The TransSurvivor Policy is a flexible premium universal life product.
    4 TransSurvivor Policyholders must pay a cumulative RAP for the first 5 policy
    5 years.22 Thereafter, premium payments are flexible for all ages.23 Premiums are
    6 deposited into an accumulation account.24
    7               The TransSurvivor Policy includes the same death benefit options, No-
    8 Lapse Endorsement, and FDBR as the TransUltra Policy.25
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
        21
         TLIC_Jurisdicational_652 at 654.
   25   22
         TLIC18_24 at 29.
   26 23 TLIC18_24 at 34.
      24
   27    Mahoney Dep. II., Ex. 16 at 5. 12 (TransSurvivor Policy).
      25
         Id. at 39-40.
   28

                                               4
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 29 of 33 Page ID
                                  #:1312




                  EXHIBIT A
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 30 of 33 Page ID
                                  #:1313




                          LARRY N. STERN, FSA, MAAA
                              5719 Old Well House Road
                                Charlotte, NC 28226
                                   704 904 8204
                         lstern@canterburyconsultingllc.com


    Education:
         Indiana University - Bloomington, Indiana
         B. S. Business with Honors and Distinction, 1971
         Beta Gamma Sigma Business Scholastic Honorary

    Insurance Industry Recognition:
          Fellow Society of Actuaries, 1983
          Member American Academy of Actuaries, 1980.

    Employment History:

    October 2002 – Present:
          Canterbury Consulting, LLC (CCL)

          President

          Responsible for securing reinsurance assignments from client companies to
          solve balance sheet financial needs through reinsurance and capital formation.
          Provide ad hoc actuarial consulting services and expert witness testimony for
          client litigation support.

          Here is a list of some recent engagements in which CCL has actively
          participated:

          §   Secure for a UK ceding company client a suitable reinsurance partner for the
              assumption of a large payout annuity block of in-force business (£450 mil
              reserve value)
              o CCL is assisting another UK ceding company client to secure a similar
                  reinsurance partner for a large payout annuity block of in-force business
                  (£700 mil reserve value)
          §   Secure for a U S ceding company client reinsurance on new business
              variable annuity production (base contract and living benefit riders).
              Initially, this reinsurance cover was for a 5% quota share with one
              reinsurer; within three years CCL was instrumental in creating a pool of
              three reinsurers wherein 45% of new business was reinsured
                                               1
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 31 of 33 Page ID
                                  #:1314


          §   CCL is pursuing a similar reinsurance structure on behalf of several other US
              ceding company clients for their variable annuity in-force and new business
              living benefit riders
          §   Secure for a U S corporate client reinsurance of term insurance redundant
              reserves (XXX) for two subsidiaries with an offshore reinsurer.
          §   Assist and direct client activities to form an onshore/offshore captive
              reinsurance subsidiary for reinsurance of term insurance redundant reserves
              and secure long-term LOC financing (for two clients)
          §   Perform the duties of Appointed Actuary for several Bermuda based
              insurers/reinsurers
          §   Secure for a U S ceding company client risk-based capital relief involving a
              $1.2 bil in-force block of deferred annuities.
          §   Provide consulting actuarial services for a U S life insurance client to develop
              cash flow testing projections
          §   Provide actuarial services as a consulting/testifying expert witness in several
              insurance/reinsurance-related litigations


    August 2000 – September 2002:
         Scottish Annuity & Life Holdings

          Executive Vice President and Group Head, Financial Solutions
          Grand Cayman Location (August 2000 – January 2001)
          Charlotte, NC Location (February 2001 – December 2001)

          Direct responsibility for the business and financial results of the financial
          reinsurance line of business for the Scottish Annuity & Life Holdings group of
          companies. From August 2001 to December 2001 Chief Corporate Actuary -
          oversight of all actuarial functions enterprise-wide. Serves as a member of top
          management’s team for strategy planning and implementation.

          President, Scottish Solutions (January 2002 – September 2002)

          This was a newly formed reinsurance intermediary subsidiary. Responsible for
          securing reinsurance assignments from client companies to solve balance sheet
          financial needs through reinsurance and capital formation.


    March 1991 – July 2000:
          Tillinghast - Towers Perrin

          Principal and Consulting Actuary
          Hartford, CT (March 1991 – December 1995)
          Indianapolis, IN (January 1996 – July 2000)

          Practice leader in product development and specialized in areas of marketing
          and corporate management strategy; interest-sensitive, variable and traditional
          life insurance and annuity product development; structured settlements; cash
          flow and financial projection analysis; and expert witness testimony for client
                                                2
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 32 of 33 Page ID
                                  #:1315


          litigation support. Served as an approved actuary for several Bermuda and Isle
          of Mann life insurance and reinsurance companies.


    March 1983 - March 1991:
          United Presidential Life Insurance Company
          Kokomo, IN

          Senior Vice President and Chief Actuary

          Responsible for all facets of actuarial work for the company, and actively
          participated in underwriting and reinsurance functions. Served as a member of
          top management’s team for strategy planning and implementation. As a
          member of the company’s investment committee, contributed in decisions to
          establish investment choices and setting interest-crediting rates for interest-
          sensitive products.


    March 1981 - March 1983:
          Durham Life Insurance Company
          Raleigh, NC

          Associate Actuary, Individual Product Development

    June 1971 - March 1981:
          State Life Insurance Company
          Indianapolis, IN

          Various actuarial positions beginning with Actuarial Student to Assistant Actuary
          and Manager of the Actuarial Department


    Insurance Industry related activities:
       § Served as Chairperson of the Society of Actuaries Product Development Section
          November 2000 – October 2001;
       § Served as Chairperson of the Society of Actuaries Entrepreneurial Actuaries
          Section November 2009 – October 2010;
       § Served as Chairperson of the Society of Actuaries Reinsurance Section
          November 2010 – October 2011;
       § Served as Chairperson of Society of Actuaries Nominating Committee November
          2013 – 2014;
       § Served as Chairperson of the American Academy of Actuaries Reinsurance
          Subcommittee January 2011 – December 2011.

    A frequent speaker at industry meetings and seminars and has authored many articles
    appearing in the National Underwriter, Best’s Review, Loma Resource, and Society of
    Actuaries periodicals.


                                              3
Case 2:18-cv-05422-CAS-GJS Document 108-2 Filed 09/24/19 Page 33 of 33 Page ID
                                  #:1316


    University related activities:

       §   Queens University (Charlotte) Entrepreneur Leadership Circle – an invitation
           only group of 50 local entrepreneurs who assist students in the McColl School of
           Business; mentoring two graduate students
       §   University of North Carolina, Charlotte (UNCC) - acting as an informal advisor
           to risk management/finance/economics students as mentor and guest speaker
       §   University of California, Santa Barbara – member of the advisory board for the
           Center for Financial Mathematics and Actuarial Research
       §   Columbia University – assisting in the planning for a soon to be created
           graduate program in risk management studies
       §   Indiana University Alumni Association, Charlotte Chapter – board member and
           chair of scholarship committee




                                               4
